'%93` 33£‘//"

¢MARCH 2, 2015
KENNETH _RAY BRowN #334618
JAMES v. ALLRED UNIT
2101 FM 369 N
IowA PARK, TX 76367
cLERK oFFicE
coURT 0F cRIMINAL APPEALS M©TU©N DEN"E£D
P.o. Box 12308, cAPIToL sTATIoN ,[D)ATE: §Q ’Q' 48
AUSTIN, TEXAS 78711.Y: ?_C_

 

Re: EX PARTE KENNEIH RAY BRowN
Irial Court Number:348455-F
Writ Number:

CLERK,

lt has been close to a month since the above styled and trial court numbered
has‘been sent _to this court of criminal appeals for filing of the 11.07,writ of
habeas corpus application. rlherefore, enclosed with this letter is a MOT_ION for 4
the CLERK to file the writ and thereby issuing a writ number and presenting the
writ to the court for consideration. . k
PLEASE INFORM ME AS TO IHE WRIT BEING FILED_AND PRESENTED TO THE OOURT.

IF THE WRIT HAS NOT BEEN SENT .TO THIS COURT,` PLEASE I_NFORM ME OF SUCH.

l YOU, -

KENNEJ_"H RAY BRowN

)gl@io ‘@;§00§ u;@qv

§LUZ 90 WN
mv§ddwmmwo so mnoo

CCFILED: n n ' n NE @§Ag§®§@ -

35,33@~1/

lN THE
COURT OF CRIMINAL APPEALS

__ § `
EX P WRIT NUMBER:

§ ,
K]ENNEIH RAY BROWN, § TRIAL COUNT NUMBER: 348455-F

Movant.

MoTIoN' FoR clERK 10 FILE AND.PRESENI11.07- HABEAS
coRPus 10 THE coURT F0R coNSIDERAIION-PURSUANT 10 THE
voID JUDGMENT ExcEPTIoN 10 THE GENERAL RULE

This motion is to move and urge the Clerk of the Court of Criminal Appeals to
file the above styled and trial court numbered in the Court. Thereby issuing a writ
number, and presenting the 11.07 habeas corpus application to the Court for con-'
sideration as a collateral writ pursuant to the VOID JUDGMENT EXCEPTION TO THE

, GENERAL RULE. Movant would show the following for this motion request.

I.

According to the facts for this motion. On February 2, 2015 the Judge Presiding,
248th District Court Harris County, Texas ordered the Clerk to prepare a transcript
and transmit same to the Court of Criminal Appeals as provided by TEX.CRIM.PROC.

code ANN. art. 11.07 (west 2013). See attached EXHIBIT Of the court Records.
II.

According to 11.071 Section 5 (3)(c) on receipt of the copies of documents from
the Clerk, as to the stated documents in the exhibit on page 2. The court of criminal
appeals shall determine whether the requirements of Subsection (a) has been satisfied.
' Also-See 11.07 § 4 (a) (WéSt 2013).~ However, from February 2, 2015, or around Feb,

6, 2015, date exhibit was sent to Brown, and court of criminal appeals. As of this

r1

date March 2, 2015. Brown/Movant has not received any information as to his instant
11.07 writ received by the Clerk; filed and given a writ number, or whether the writ
has been presented to the court for consideration.
llll

Therefore, this motion moves and urges the Court and Clerk to comply with the
provisions of 11.071 § 5 (3)(c). However, as to the consideration thereof the
provisions 11.071 § 5 (3)(c) and 11.07 § 4(a) that has been recommended by the v
District Court to dismiss the instant 11.07 writ of.habeas corpus application. This`
motion moves and urges this Court by law to extend its duty/responsibility for the
sake of justice as to determining whether the instant 11.07 application submitted
Pro Se by Brown/Movant meets the requirements of the VOID JUDGMENT EXCEPTION TO THE
GENERAL RULE.purSuan; to the UNITED-siAIES CoNsTITUTIoN-sIXTH'AMENDMENT righc'to

counsel and the UNITED STATES SUPREME'S precedent of GIDEON V. WAINWRIGHT,372 U.S.

 

335, 83 s.ct. 792, 9 L.Ed.zd 799(1963) and UNITED sTATEs v. cRoNIc,466 u.s. 684, 653,

 

104 S.Ct. 2039, 2043 80 L.Ed.2d 657(1984) thereof the UNEQUlVOCAL RULE of State and

` Federal law that requires State Court to appoint Counsel for the indigent defendant/-
appellant at all critical stages of the criminal proceedings. Therefore, in order
for the Court to determine as complying with 11.071 § 5(3)(@) AND THE ABOVE STAIED
RULE concerning the Sixth Amendment. The Clerk must filed and present Brown's 11.07 ~
habeas corpus to the Court. This motion is to bring the Court's attention to this
urgent matter in order to provide Brown's instant 11.07 writ the opportunity to be
presented for consideration pursuant to the VOID JUDGMENT EXCEPTION 10 THE GENERAL

RULE. Respe¢tfuily Submicted,

Kn§;;;s RAY_BRO§§-i-PRO ss

JAMES V. ALLRED UNIT‘
CCFILED: 1 v 2101 FM 369 N
` ’ IOWA PARK, TX 76367

arran'

Chris Daniel
District Clerk

JAN 2 9 2015
No. 348455-F mm

Harr|s CounW
By " ' m

Deputy

 

EX PARTE § IN THE 248TH DISTRICT CoURT
§ oF
KENNETH RAY BRoWN,

Appiicant _ § HARRIS CouNTY, TEXAs

STATE’S PROPOSED FINDINGS OF FACT,
CONCLUSIONS OF LAW. AND ORDER `

The Court has considered the application for writ of habeas corpus, the State’s
answer and official court records in the above-captioned cause. The Court finds that
there are no controverted,' previously unresolved facts material to the legality of the
applicant's confinement which require an evidentiary hearing and recommends that
the instant writ, cause number 348455-F, be dismissed because the applicant has
failed to include sufficient specific facts establishing that the current claims could
not have been presented previously because the factual or legal basis for the claim
was unavailable; or that, by a preponderance of the evidence, but for a violation of
the United States Constitution, no rational juror could have found the applicant
guilty beyond a reasonable doubt. TEX. CRIM. PROC. CODE ANN. art.v 11.07 § 4(a)

(We512013).

106 gm mr

 

THE CLERK IS ORDERED to prepare a transcript and transmit same to the
Court of Criminal Appeals as provided by TEX. CRlM. PROC. CODE ANN. art. 11.07

(West 2013). The transcript shall include certified copies of the following

documents:
1. The application for writ of habeas corpus;
2. The State's answer;

3. The Court's order;

4. The indictment, judgment and sentence, and docket sheets in cause
number 348455;
' 5. The Court’s F indings of Fact and Conclusions of Law; and

6. The State’s and Applic_ant's Proposed Findings of Fact and
Conclusions of Law (if any).

THE CLERK is further ORDERED to send a copy of this order to the
applicant, Kenneth Ray Brown, # 334618 - James V. Allred Unit, 2101 FM 369
North, lowa Park, Texas 76367; and to counsel for the State, Linda Garcia, 1201
Franklin, Suite 600, Houston, Te)ras 77002. t y

By the following signature, the Court adopts The State’s Proposed Findings of
Fact, Conclusions of Law and Order in cause no. 348455-F.

f \/'
\~s'lGNEDthis - day Of `_‘_f.`.EB--l)§._.?.,?n_z; ,2015.

  

 

JuDGE PRESID§\PQ’ __ ?'ZHS'THLEiSrRIE;-‘ CoURr
s =coUNTY, TEX/is-’

H`HLEE)B

 

 

Chris Daniel
UEstrict C|erk
JAN 29 2015
NO. 348455-F Time:
Harr|s Coun , T
By W
Deputy
EX PARTE ' § IN THE 248TH DISTRICT CoURT
§ OF
KENNETH RAY BROWN, y
Applicant § HARRIS COUNTY, TE)US
CERTIFICATE OF SERVICE

 

The undersigned counsel certifies that I have served a copy of the State's
Proposed Fz`ndings of Fact, Conclusions of Law, and Order in cause number
348455-F to the applicant on January 29, 2015, by mail as follows:

Kenneth Ray Brown

#334618 - J ames V. Allred Unit
2101 FM 369 North

lowa Park, Texas 763 67

Linda Garcia
Assistant District Attorney _
Harris County,'Texas
1201 Franklin, Suite 600

‘ Houston, Texas 77002
(713) 755-6657 v

n . . .4 4(7:_13) 7_55j5240 _

`» rt ._ ‘ .,::"-j'* viean Bar_I.D. #00787163

 

Prepared by:
fJoshua Redelman - Intern

z ar
sTATE oF T' :\O_ ........ -..,ff?AP/@
COUNTYQF S t '-._;A 01
;hChr|a Danle|, ill . '

    
    
 

  

trip edmund
la la a true aildco ~r d~snd
ln my office a§%;! :: t:¢ili)aamor€th!agiig,mm'
c h "" '

l .
»-"